El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelado presentó una querella en la Corte Municipal de San Juan el 14 de agosto de 1942 por el procedimiento establecido en la Ley núm. 10 de 1917 (vol. II, pág. 217), según lia sido enmendada. Alegó que la querellada es suce-sora y continuadora de las actividades de las firmas L. Ro-dríguez y Compañía, S. en C., y L. Rodríguez y Compañía, y que lo mismo que sus antecesoras, se ba dedicado en esta ciudad a un negocio de industria y comercio, consistente principalmente en la confección y venta de trajes; que desde el año 1927 hasta el 15 de marzo de 1941 el querellante tra-bajó para dichas firmas en calidad de obrero o empleado a cargo de diversos trabajos dentro y fuera del estableci-miento, a base de un salario semanal de doce dólares; que de acuerdo con el contrato verbal de trabajo, el querellante venía obligado a trabajar ocho horas diarias, pero que ello no obstante, mientras estuvo empleado con la querellada y sus antecesoras, los días laborables trabajó de 7:30 a. m. a 12 m. y de 1 p. m. a 8 p. m.; los domingos de 8 a. m. a 12 m., y en las épocas de balance, o sea durante quince días cada año, tres horas adicionales, de 8: 30 p. m. a 11: 30 p. m.; que *440desde el 5 de noviembre de 1935, fecha en que empezó a re-gir la Ley núm. 49 de 1935, hasta el 14 de marzo de 1941, en qne el querellante cesó en su empleo, había trabajado en días regulares, en adición a las ocho horas diarias conveni-das, un total de 5,853 horas extras, y un total de 1,112 horas extras durante los domingos.
En la segunda y tercera causas de acción el querellante reclamó compensación por horas extras trabajadas entre el 3 de agosto de 1931 y el 4 de noviembre de 1935, y entre el 27 de julio de 1930 y el 2 de agosto de 1931, respectivamente. El querellante solicitó sentencia por la cantidad de $2,442.48 más una suma no mayor de $50 a ser fijada por la corte por vía de indemnización, más las costas, gastos y honorarios de abogado.
• La querellada admitió que el querellante había trabajado en concepto de empleado para ella y sus antecesoras desde el año 1927 hasta el 14 de marzo de 1941 a base de un sa-lario de doce dólares semanales, y alegó que el horario de trabajo del querellante en todo tiempo fue de 8 a. m. a 12 m. y de 1: 30 p. m. a 5: 30 p. m. Negó la querellada que el que-rellante hiciera labor extraordinaria por un término de quince días cada año, alegando en contrario que si bien en dos o tres temporadas el querellante trabajó un par de horas extras por la noche, en ningún momento el trabajo en cuestión se extendió a más de tres días de labor extraordinaria, por lo cual el querellante recibió la compensación por él reque-rida. Negó además que el querellante tuviese horas extras acumuladas, y como materia nueva constitutiva de defensa alegó:
(a) que la corte municipal no tenía jurisdicción para co-nocer del caso;
(b) que la querella no aducía hechos determinantes de causa de acción;
(c) que la reclamación del querellante correspondiente al período anterior al 15 de agosto de 1939 estaba prescrita, Código Civil, artículo 1867, inciso 3, y
*441(d) que el querellante estaba impedido de establecer re-claiüación alguna por los hechos a que se refería la querella por habérsele satisfecho, por mediación del Departamento del Trabajo, la cantidad que según ,ese Departamento debía sa-tisfacerle la querellada.
La corte de distrito, en la apelación que contra la senten-cia de la corte municipal interpuso la querellada, declaró sin lugar las defensas “A”, “B,” y “C,” fundando su resolu-ción en los casos de J. L. Wiewall & Co. v. Quiñones, Juez, 61 D.P.R. 456, Cardona v. Corte, 62 D.P.R. 61, y Muñoz v. Corte, 63 D.P.R. 236, respectivamente. Penetrando en los méritos del caso, declaró probado que desde el 5 de noviem-bre de 1935 1 hasta el 15 de marzo de 1941 el querellante tra-bajó durante los días laborables once y media horas y que durante ese mismo tiempo trabajó 1580 novenas. Hizo cons-tar la corte que como el querellante no había probado su alegación al efecto de que su contrato era para trabajar ocho horas diarias 2debía entenderse que su contrato de trabajo incluía once y media horas diarias; que dividiendo el sala-rio de doce dólares entre los siete días de la semana,3 resul-taba que. el querellante ganaba $1.71 diarios, y dividiendo esta última cantidad por 11%? que era el número de horas que según la córte se obligó a trabajar diariamente, habría de concluirse que ganaba quince centavos por hora; y que como el querellante había recibido compensación sencilla por la novena hora al recibir los doce dólares semanales, sólo le *442restaba la compensación adicional por 1580 novenas horas, o sea $237.
La corte también estimó probado que desde principios del año 1927 hasta el 13 de' mayo de 1937, durante 537 domin-gos, el querellante trabajó cuatro horas cada domingo, o sea un total de 2,148 horas, y valorándolas a razón de quince centavos, le concedió la cantidad de $322.20.
Resolviendo la cuarta defensa alegada por la querellada, la corte la declaró sin lugar porque la cantidad que al cesar en su empleo recibió el querellante de la querellada por me-diación del Departamento del Trabajo lo fue por concepto de bonificación por los catorce años consecutivos trabajados para ella y sus antecesoras.
Finalmente la corte no concedió compensación al quere-llante por las horas extras trabajadas durante quince días cada año desde el 5 de noviembre de 1935 hasta que cesó en su empleo; desestimó la segunda y tercera causas de acción, y dictó sentencia condenando a la querellada a pagarle la cantidad de $559.20, intereses legales sobre dicha suma desde la fecha de radicación de la querella, y las costas de esta acción.
En la apelación que para ante este tribunal interpuso la querellada alega que la corte inferior erró:
1. Al declarar sin lugar la defensa de'prescripción;
2. Al desestimar la defensa de que el querellante estaba impedido de reclamar salario por horas extraordinarias des-pués de haber transigido sus reclamaciones ante el Departa-mento del Trabajo; •
3. Al dar crédito a la declaración del querellante, y
4. Al condenar a la querellada a pagar al querellante la suma de $559.20.
 Actuó correctamente la corte sentenciadora al declarar sin lugar la defensa de prescripción por la autoridad del caso de Muñoz v. Corte, supra. Tampoco erró al deses-*443timar la defensa a que se refiere el segundo señalamiento de error porque de la prueba presentada resulta evidente que la cantidad que pagó la querellada por mediación del Depar-tamento del Trabajo lo fue por concepto de una bonificación considerando que el querellante babía trabajado para ella y sus antecesoras por espacio de catorce años consecutivos. Siendo ello así, no está el querellante impedido de reclamar el pago de aquellas horas extras que alega haber trabajado, y que de acuerdo con la ley y los casos antes citados tenía derecho a que le fueran compensadas. Y tampoco erró la corte al dar crédito a la declaración del querellante. Su tes-timonio no fue contradicho, y además está sostenido por los dé otros testigos, inclusive algunos de la parte querellada.
 Pasemos a discutir ahora si erró la corte al condenar a la querellada a pagar al querellante la cantidad de $559.20. Esta suma, como hemos visto, se compone de dos partidas: una de $237 por concepto de novenas horas, y otra de $322.20, importe de las cuatro horas trabajadas durante los domingos.
En cuanto a la primera partida, la decisión de la corte está sostenida por la Ley núm. 49 de 1935, según ha sido re-petidamente interpretada por este Tribunal.
En cuanto a la segunda, la corte inferior basó su deci-sión en el artículo 553 del Código Penal, según quedó enmen-dado por la Ley núm. 18 de 20 de mayo de . 1925, pág. 137, y en la sección 2 de la citada Ley, a saber:
“Artículo 553. — Lo's domingos, durante, todo el día; excepto cuando fueren domingos los días 24 de diciembre, y primero y 5 de enero; el primer lunes de septiembre (Labor Day), y el día 4 de julio; los días de fiesta legal desde las 12 m.; todos los sábados desde las 9 p. m.; todos los días laborables desde las 6 p. m., y los días 24 y 31 de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrados al público; y una hora después de cerrados, no se permitirá ninguna clase de trabajo para los empleados en los *444establecimientos comerciales e industriales, con excepción de los desig-nados a continuación:
< i $
“Sección 2. — Los empleados y dependientes de las empresas y establecimientos no exceptuados por la ley, que presten sus servicios a base de un salario anual, mensual, semanal o en cualquier forma, que no sea por jornal o ajuste a un tanto alzado, tendrán derecho a un día de descanso por cada seis de trabajo, con salario íntegro.” (Bastardillas nuestras.)
El establecimiento de la querellada no es de los exceptua-dos por el artículo 553 del Código Penal, y como la sección 2 de la Ley núm. 18 de 1925 dice que los empleados y depen-dientes de las empresas y establecimientos no exceptuados por el artículo 553 que prestan sus servicios a base de un salario anual, mensual o semanal, tendrán derecho a un día de descanso con salario íntegro por cada seis de trabajo, aplicando por analogía la doctrina del caso de Compañía Popular v. Corte, 63 D.P.R. 121, la corte inferior concedió al querellante compensación por las 2,148 horas trabajadas durante los domingos.
Del contexto de toda la Ley de 1925 y de las vicisitudes de la sección de la Ley núm. 26 de 23 de noviembre de 1917, pág. 273, por la cual se concedió por primera vez el día de descanso con salario íntegro por cada seis de trabajo, no cabe duda de que la palabra “no” en la sección 2 de la ley de 1925 fué puesta por error y que si le diéramos efecto frus-traríamos la intención del legislador.
Un análisis del artículo 553 del Código Penal, según quedó enmendado, por la ley de 1925, demuestra que la intención legislativa fué impedir que los empleados y dependientes de los establecimientos comerciales trabajasen más horas de las especificadas en el mismo artículo; que no trabajasen du-rante los domingos, el primer lunes de septiembre (Labor Bay) y el día 4 de julio; y que los demás días de fiesta legal *445no trabajasen desde las doce del día, y los sábados desde la hora qne el citado artículo especifica. Pero comprendiendo qne hay ciertos establecimientos a los cuales no convenía aplicarles las disposiciones de ese artículo, los exceptuó, y consecuentemente los empleados de esos establecimientos ex-ceptuados podían ser obligados a trabajar los domingos y días festivos. Así, pues, los empleados de los establecimien-tos no exceptuados por el artículo gozan del descanso que éste les ofrece durante los días en él espécificados, mientras que los empleados y dependientes de los establecimientos ex-ceptuados no gozan de esos días de descanso. Eran estos últimos los que necesitaban del descanso. No pudo ser la intención del legislador conceder un día de descanso al em-pleado, que por ministerio de la ley ya lo tenía y dejar sin protección al' dependiente o empleado de aquellos estableci-mientos o empresas que no tenían ningún día de descanso en la semana.
Pasemos a la historia de la ley.
Desde el 1902 el legislador empezó a preocuparse por el derecho que tienen al descanso los empleados y dependientes de las empresas o establecimientos comerciales. Así, al apro-bar el Código Penal, en su artículo 553 4 ordena el cierre de dichos establecimientos todos los domingos desde la doce del día. Exceptúa del cierre ciertos establecimientos, como mer-cados públicos, farmacias, panaderías, y a teatros y otros lugares dedicados exclusivamente a recreo o a fines carita-*446tivos. Nada, proveyó, sin embargo, con respecto al descanso de los empleados de los establecimientos exceptuados.
El año 1913 marca un nuevo avance en el derecho del empleado al descanso, prescribiéndose en la Ley núm. 57 de 13 de marzo de 1913, pág. 96, que en adición al cierre du-rante el medio día del domingo, los días de fiesta legal se cerrasen los establecimientos desde las doce del día, los sá-bados a las diez de la noche y los demás días laborables desde las siete de la noche; y en la núm. 131 de 9 de agosto del mismo año (Sesión Extraordinaria, pág. 88), que los domin-gos durante todo el día, los-días de fiesta legal desde las doce del día, los sábados desde las diez de la noche y los de-más días de trabajo desde las seis de la tarde, los estableci-mientos comerciales e industriales no exceptuados permane-ciesen cerrados. Sigue olvidado el derecho de los dependien-tes y empleados de los establecimientos y empresas excep-tuados.
En el 1914 experimentaron un revés los derechos de los empleados al ordenarse por la Ley núm. 24 de 28 de marzo de 1914, pág. 177, que los días de trabajo (excepto los sába-dos que continuaban cerrándose a las diez p. m.) se cerrasen los establecimientos a las siete de la noche en vez de a las seis de la tarde como se dispuso en la del 1913, y que los días 24 de diciembre y 5 de enero de cada año se cerrasen a las diez de la noche. La suerte de los empleados de los establecimientos o'empresas exceptuados continuó inalterada.
En el año 1917 vuelve el legislador a ocuparse de los de-rechos del empleado, y por la Ley núm. 26 de 23 de noviem-bre de 1917 (Sesión Extraordinaria, pág. 273), concede como día de descanso la totalidad del Día del Trabajo (Labor Day) y del 4 de julio, ordena el cierre los sábados descle las nueve de la noche en vez de desde las diez, y en los demás días.de trabajo vuelven los establecimientos no exceptuados a ce-rrarse desde las seis de la tarde.. Por primera vez en la *447historia de esta legislación el legislador demuestra su inten-ción de hacer justicia al olvidado empleado de las empresas exceptuadas, pero desgraciadamente esa intención quedó frus-trada porque al conceder en la sección 3 de la citada Ley núm. 26 de 1917 un día de descanso con salario íntegro por cada seis de trabajo a los empleados que prestaren servicios sobre la base de un salario anual, mensual, semanal o en cualquiera otra forma que no sea por jornal o ajuste a un tanto alzado, se expresó por error, como veremos a conti-nuación, que ese beneficio se concedía a los empleados y de-pendientes de los establecimientos “no exceptuados por esta Ley.” (Bastardillas nuestras.) Que el vocablo “no” antes de las palabras “exceptuados por esta Ley” fue un lapsus del legislador lo demuestra el hecho de que al advertir éste el error incurrido, en la primera oportunidad que tuvo, me-nos de tres meses después de aprobada la Ley de 1917, se apresuró a enmendarla por la Ley núm. 3 de 18 de febrero de 1918, pág. 17, con el único y exclusivo fin de subsanar el error, eliminando de la sección 3 anteriormente transcrita el vocablo “no” antepuesto a las palabras “exceptuados por esta Ley,” de suerte que dicha sección quedase redactada así:
“Los empleados y dependientes de las empresas y establecimien-tos exceptuados por esta Ley, que presten sus servicios sobre la base de un salario anual, mensual, semanal o en cualquier otra forma que no sea por jornal o ajuste a un tanto alzado, tendrán derecho a un día de descanso por cada seis de trabajo, con salario íntegro.”
Pero la justicia que aunque tarde, llegó al empleado de las empresas exceptuadas por la ley, no subsistió por mu-chos años. La Ley núm. 18 de 20 de mayo de 1925 (pág. 137) enmendó la Ley núm. núm. 26 de 1917 en cuanto a otros par-ticulares, pero como en el título de la ley enmendatoria no se mencionó la Ley núm. 3 de 1918, al redactarse la ley tal como había quedado enmendada por la Ley de 1925 no se tuvo a la vista la de 1918, y se copió la sección 3 de la ley ■de 1917, que equivale a la sección 2 de la ley de 1925, tal y *448como existía antes de la enmienda de 1918, frustrándose una vez más por este accidente la intención del legislador.-5
La Ley núm. 54 de 28 de abril de 1930 (pág. 409) en-mendó nuevamente el artículo 553 exclusivamente para in-cluir en el primer grupo de las empresas exceptuadas, las-fábricas de empacar, enlatar y refrigerar frutas y vegetales. Volvió el legislador a olvidar la enmienda de .1918, y en la redacción de la sección 2 subsistió la palabra “no”.
Por último, la Ley núm. 110 de 13 de mayo de 1937 (pág. 268) subsanó el error, eliminando por segunda vez la palabra “no”, de suerte que son los empleados y dependientes de los establecimientos' exceptuados por la ley los que tienen derecho al día de descanso con salario íntegro por cada seis de trabajo.
Como indicáramos al principio, el contexto de la ley, su espíritu y su historia legislativa no dejan lugar a dudas de que al aparecer en la ley de 1925 la palabra “no” en su sección 2 fué un error, y que la intención del legislador siem-pre ha sido conceder el día de descanso con salario íntegro a aquellos empleados y dependientes de las empresas y esta-*449bleeimientos Exceptuados por la ley, que prestan sus servi-cios sobre la base de nn salario anual, mensual, semanal o en cualquier forma qne no sea por jornal o ajuste a un tanto alzado.
Siendo ésta, a nuestro juicio, la correcta interpretación de la Ley, el querellante no tenía derecho al día de descanso con salario íntegro por cada seis días de trabajo, y como de acuerdo con su contrato él recibía doce dólares semanales, incluyendo el trabajo de los domingos, erró la corte al con-cederle compensación extra por el trabajo de los domingos. Cardona v. Corte, supra, y Muñoz v. Corte, supra.
Procede modificar la sentencia apelada, deduciendo la cantidad de $322.20 que se le concedió al querellante por virtud de las cuatro horas trabajadas durante los domingos, quedando reducida la sentencia a la cantidad de $237, y así modificada, se confirma. ■ '

(1)La Ley núm. 49 de 1935 que fijó la jornada de trabajo en ocho boras diarias y concedió al obrero doble compensación por la novena bora trabajada empezó a regir el 5 de noviembre de 1935.


(2)Esta conclusión de la corte es errónea, pues en la querella se alegó que el contrato era por ocho boras, y esa alegación fué expresamente admitida en la contestación. Pero como el querellante no apeló de la sentencia, no podemos al-terar esa conclusión por él consentida.


(3)La corte en su opinión dijo que por la prueba practicada por las partes y creída por ella llegó a la conclusión de que la remuneración que de acuerdo con el contrato recibía el querellante era a razón de doee dólares semanales por siete días de trabajo.


(4)B1 artículo 553 del Oódigo Penal originalmente decía así:
"Que todos los domingos, después de las doce del día, prermanecerán cerrados y sin efectuar transacciones de ninguna especie, los establecimientos comerciales e industriales, con excepción de los mercados públicos, farmacias, panaderías, ho-teles, restaurants, cafés, y lugáres donde sólo se venden refrescos, exceptuándose también las empresas de utilidad pública y cuasi pública y trabajos urgentes y necesarios para evitar inusitadas y considerables pérdidas de dinero. Pero esta prohibición no se hará extensiva a los teatros, ni a otros lugares dedicados exclu-sivamente a recreo o a fines de caridad, en los cuales sitios será legal trabajar a toda hora durante los domingos, pero solamente en pro de dichos fines de cari-dad o para ayudar a proporcionar recreos.”


(5) Errores de esta naturaleza ocurren con alguna- frecuencia en la redacción de nuestras leyes, como podrá notarse en el primer párrafo del artículo 553 del Código Penal, según fué enmendado por la Ley núm. 18 de 1925. Dicho párrafo, en lo pertinente, quedó redactado así:
“Los domingos, durante todo el día; excepto cuando fueren domingos los días 24 de diciembre, y primero y 5 de enero; .... y los días 24 y SI de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrados al público; y una hora después de cerrados, no se permitirá ninguna clase de tra-bajo para los empleados en los establecimientos comerciales e industriales, ...” (Bastardillas nuestras.)
Obsérvese que según el citado párrafo, cuando el día de Año Nuevo cae domingo, los establecimientos y empresas comerciales e industriales no excep-tuados podrán permanecer abiertos durante todo el día, sin limitación de hora. En cambio, cuando cae cualquiera otro día, el día de Año Nuevo deben cerrarse los establecimientos desde las doce del día por ser día de fiesta legal. Se com-prende que el absurdo de permitir abrir ese día cuando cae domingo y obligar a cerrar cuando cae otro día no pudo ser la intención del legislador. Se notará que más adelante en el mismo párrafo se especifica que los días 24 y 31 de diciembre y 5 de enero (omite el día primero de enero) se cerrarán los estableci-mientos desde las diez de la noche. El mismo error subsiste en las leyes enmon-datoi'ias de 1930 y 1937.